CONVERTIBLE PROMISSORY NOTE

THIS NOTE AND ANY SHARES OF STOCK ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THIS NOTE AND ANY SHARES OF STOCK ISSUABLE UPON THE
CONVERSION HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, MORTGAGED, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT COVERING THIS NOTE OR SUCH SHARES UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAWS OR THE DELIVERY OF AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED. THIS NOTE IS ALSO SUBJECT TO RESTRICTIONS ON
TRANSFER.

REGEN BIOPHARMA, INC.



Issue Date: April 19, 2017   Principal Amount: $50,000

1.    Terms. For value received, the Regen BioPharma, Inc., a Nevada corporation
(the "Company") hereby absolutely and unconditionally promises to pay to the
order of ________(the "Lender") ON DEMAND AT ANY TIME AFTER April 19, 2020 (the
"Maturity Date"), the principal amount of Fifty Thousand Dollars ($50,000) and
interest on the whole amount of said principal sum outstanding and remaining
from time to time unpaid (the "Note"), commencing from the date hereof and
continuing until payment in full of this Note or conversion as hereinafter
provided, at an annual rate equal to ten percent (10%) simple interest. Interest
shall be payable quarterly upon demand or upon conversion pursuant to Section 2
hereunder. Interest shall be computed on the basis of the actual number of days
elapsed divided by 365. Principal and interest shall be payable in lawful money
of the United States of America, at the principal place of business of the
Lender or at such other place as the Lender may have designated from time to
time in writing to the Company.

2.    Conversion.

2.1 Conversion Right. The Lender shall have the right from time to time to
convert all or a part of the outstanding and unpaid principal amount of this
Note into fully paid and non-assessable shares of Common Stock, as such Common
Stock exists on the Issue Date, or any shares of capital stock or other
securities of the Company into which such Common Stock shall hereafter be
changed or reclassified at the conversion price (the "Conversion Price")
determined as provided herein (a "Conversion"). The Lender shall have -the right
to convert one hundred percent (100%) of the Principal Amount immediately upon
execution of this agreement and any accrued interest may be converted as well.

The number of shares of Common Stock to be issued upon each conversion of this
Note shall be determined by dividing the principal amount of this Note to be
converted (the "Conversion Amount") by the applicable Conversion Price as
defined in this Section 2 then in effect on the date specified in the notice of
conversion, in the form attached hereto as Exhibit A (the "Notice of
Conversion"), delivered to the Company by the Lender on such conversion date
(the "Conversion Date").

2.2 Conversion Price. The "Conversion Price" shall be defined as the lower
$0.0125 per share, or, a 75% discount to the closing price of the Common Stock
on the Over-the-Counter Bulletin Board on the trading day immediately prior to
the date that a Notice of Conversion is submitted pursuant to Section 2.3. or,
if the Over-the-Counter Bulletin Board is not the principal trading market for
such security, the closing price of such security on the principal securities
exchange or trading market where such security is listed or traded on the
trading day immediately prior to the date that a Notice of Conversion is
submitted pursuant to Section 2.3. or, if no closing bid price of such security
is available in any of the foregoing manners, the average of the closing bid
prices of any market makers for such security that are listed in the "pink
sheets" by the National Quotation Bureau, Inc. on the trading day immediately
prior to the date that a Notice of Conversion is submitted pursuant to Section
2.3.

2.3 Method of Conversion. Subject to Section 2.1, this Note may be converted by
the Lender by submitting to the Company a Notice of Conversion by facsimile,
e-mail or other reasonable means of communication dispatched on the Conversion
Date prior to 5:00 p.m., New York, New York time. The Lender shall not be
required to physically surrender this Note to the Company unless the entire
unpaid principal amount of this Note is so converted. The Lender and the Company
shall maintain records showing the principal amount so converted and the dates
of such conversions so as not to require physical surrender of this Note upon
each such conversion. In the event of any dispute or discrepancy, such records
of the Company shall., prima facie, be controlling and determinative in the
absence of manifest error. Notwithstanding the foregoing, if any portion of this
Note is converted as aforesaid, the Lender may not transfer this Note unless the
Lender first physically surrenders this Note to the Company, whereupon the
Company will forthwith issue and deliver upon the order of the Lender a new Note
of like tenor, registered as the Lender (upon payment by the Lender of any
applicable transfer taxes) may request, representing in the aggregate the
remaining unpaid principal amount of this Note.

Upon receipt by the Company from the Lender of a facsimile transmission, e-mail,
or other reasonable means of communication of a Notice of Conversion meeting the
requirements for conversion, the Company shall issue and deliver or cause to be
issued and delivered to or upon the order of the Lender certificates for the
Common Stock issuable upon such conversion within ten (10) business days after
such receipt. Upon receipt by the Company of a Notice of Conversion, the Lender
shall be deemed to be the Lender of record of the Common Stock issuable upon
such conversion, the outstanding principal amount and the amount of accrued and
unpaid interest on this Note shall be reduced to reflect such conversion. All
rights with respect to the portion of this Note being so converted shall
forthwith terminate except the right to receive the Common Stock or other
securities as herein provided on such conversion. In lieu of delivering physical
certificates representing the Common Stock issuable upon conversion, provided
the Company is participating in the Depository Trust Company ("DTC") Fast
Automated Securities Transfer ("FAST") program, upon request of the Lender, the
Company shall use its best efforts to cause its transfer agent to electronically
transmit the Common Stock issuable upon conversion to the Lender by crediting
the account of Lender's Prime Broker with DTC through its Deposit Withdrawal
Agent Commission ("DWAC") system. 

2.4 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Company or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) ("Rule 144") or (iv) such shares are
transferred to an "affiliate" (as defined in Rule 144) of the Company who agrees
to sell or otherwise transfer the shares only in accordance with this Section
2.5 and who is an Accredited Investor as the term Accredited Investor is defined
in Rule 501 of Regulation D, promulgated under the Act.

Subject to the removal provisions set forth below, until such time as the shares
of Common Stock issuable upon conversion of this Note have been registered under
the Act or otherwise may be sold pursuant to Rule 144 without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, each certificate for shares of issuable upon conversion of this Note that
has not been so included in an effective registration statement or that has not
been sold pursuant to an effective registration statement or an exemption that
permits removal of the legend, shall bear a legend substantially in the
following form, as appropriate:

"NEITHER THE ISSUANCE OR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE LENDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT."

The legend set forth above shall be removed and the Company shall issue to the
Lender a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act and the shares are so sold or
transferred, (ii) such Lender provides the Company or its transfer agent with
reasonable assurances that the Common Stock issuable upon conversion of this
Note (to the extent such securities are deemed to have been acquired on the same
date) can be sold pursuant to Rule 144 or (iii) in the case of the Common Stock
issuable upon conversion of this Note, such security is registered for sale by
under an effective registration statement filed under the Act or (iv) otherwise
may be sold pursuant to Rule 144 without any restriction as to the number of
securities as of a particular date that can then be immediately sold.

2.5 Reverse Stock Splits. If the number of shares of Common Stock outstanding at
any time while this Note is outstanding is decreased by a combination of the
outstanding shares of Common Stock, then, following the record date of such
combination, the Conversion Price shall be appropriately

 

increased so that the number of shares of Common Stock issuable on conversion
hereof shall be decreased in proportion to such decrease in outstanding shares.

2.6 Stock Dividends and Stock Splits. If the Company, at any time while this
Note is outstanding subdivides outstanding shares of Common Stock into a larger
number of shares then the Conversion price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event and of
which the denominator shall be the number of shares of Common Stock outstanding
immediately after such event.

3.  Payment.

WIRE INSTRUCTIONS:

4.       Prepayment. Notwithstanding anything to the contrary contained herein,
the Company shall have the right, exercisable on not less than ten (10) Trading
Days prior written notice to the Lender, to prepay the outstanding Note in part
or in full, including outstanding principal and accrued interest. Any notice of
prepayment hereunder shall be delivered to the Lender at its registered
addresses and shall state that the Company is exercising its right to prepay
-the Note and -the date of prepayment, -which shall -be not more -than -ten (10)
Trading Days from the date of the prepayment notice. Upon receipt of a
prepayment notice, Lender shall have the right, but not the obligation, to
accelerate the conversion period specified in Section 2.1 and convert that
portion of the outstanding principal balance which is subject to prepayment to
Common Shares as provided for in Section 2.

5.  Warrant Coverage. In the event that that the Company exercises its right to
prepay the note, or if the Lender chooses not to convert the remaining amount of
the note into Common Shares of the company, the Lender shall receive warrants
equal to 10% of the Common shares it would have received had the Lender
converted the remaining amount of the Note into Common shares of the Company.
The warrants shall have a strike price of $0.05 per share. See Exhibit B
(incorporated into -this Note) -for instructions on completing -the Exercise of
Warrants document.

6.  Events of Default.

6.1 The following shall constitute events of default (individually an "Event of
Default"):

(a)      default in the payment, when due or payable, of an obligation to pay
interest or principal under this Note, which default is not cured by payment in
full of the amount due within thirty (30) days from the date that the Lender
receives notice of the occurrence of such default;

(b) filing of a petition in bankruptcy or the commencement of any proceedings
under any bankruptcy laws by or against the Company, which filing or proceeding,
-is not dismissed -within ninety (90) days after the filing or commencement
thereof; or

(c) failure of the Company to comply in any way with the terms, covenants or
conditions contained in this Note.

6.2 If an Event of Default shall occur and be continuing, the Lender may, at its
option, declare this Note to be immediately due and payable without further
notice or demand, whereupon this Note shall become immediately due and payable
without presentment, demand or protest, all of which are hereby waived by the
Company.

7.    Transfer of Note. This Note may not be transferred or assigned other than
a transfer or assignment to an Affiliate of the Lender. As used herein, the term
"Affiliate" means an entity that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Lender.

8.    Certain Waivers. The Company hereby expressly and irrevocably waives
presentment, demand, protest, notice of protest and any other formalities of any
kind.

9.    Amendment, Modification or Termination. This Note may only be modified,
amended, or terminated (other than by payment in full) by an agreement in
writing signed by the Company and the Lender. No waiver of any term, covenant or
provision of this Note shall he effective unless given in writing by the Lender.

 

10.     Governing Law. This Note and the obligations of the Company hereunder
shall be governed by and interpreted and determined in accordance with the laws
of the State of California (excluding the laws and rules of law applicable to
conflicts or choice of law). 

IN WITNESS WHEREOF, this Note has been duly executed on behalf of the
undersigned on the day and in the year first above written.

REGEN BIOPHARMA, INC.



REGEN BIOPHARMA INC           /s/ David R. Koos     David R. Koos, Chairman and
CEO           4/20/2017    



 

EXHIBIT A

NOTICE OF CONVERSION

The undersigned hereby elects to convert $ __________________________ principal
amount and

________________ accrued interest of the Note into that number of shares of
Common Stock to be

issued pursuant to the conversion of the Note as set forth below of REGEN
BIOPHARMA, INC. according to the conditions of the convertible note of the
Company dated as of Month 00, 2020 as of the date written below.

Date of Conversion:

 

Applicable Conversion Price     (Attach Bloomberg price documentation)   Number
of Shares of Common Stock to be Issued Pursuant to Conversion of Note:          
Amount of Principal Balance Due Remaining Under the Note After This Conversion:
   

Checked box corresponds to applicable instructions:

The Borrower shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system ("DWAC Transfer").

 

  Name of DTC Prime Broker:       Account Number    

[1 The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below in the
name(s) specified immediately below or, if additional space is necessary, on an
attachment hereto:



  Name:       Address:                       Phone:    



        Name   Date   Title      

 

EXHIBIT B

COMMON STOCK PURCHASE WARRANT
REGEN BIOPHARMA, INC.

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED 1N THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.

THIS COMMON STOCK PURCHASE WARRANT (the "Warrant") certifies that, for value
received, Lender is entitled, solely upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, to subscribe
for and purchase from the Company, shares of common stock of the Company (the
"-Warrant Shares"). The purchase price of one Warrant Share under this Warrant
shall be equal to the $0.05 per Warrant Share ("Exercise Price").

I .In the event that Company shall exercise Company's rights pursuant to Section
4 of the Note ("Prepayment Clause") , Lender shall be entitled , on or prior to
the close of business on the three (3) month anniversary of the date that the
Note shall have been prepaid by the Company("Prepayment Date") , to subscribe
for and purchase from the Company up to that number of Warrant Shares at the
Exercise Price per Share equivalent to that one tenth of that -number of Common
Shares that Lender would have been entitled to be issued had Lender exercised
Lender's Conversion Right pursuant to Section 2.1 of the Note as of the
Prepayment Date.

2.In the event that, as of the Maturity Date, part of the outstanding and unpaid
principal amount of this Note and any Accrued Interest remains outstanding,
Lender shall be entitled , on or prior to the close of business on the three (3)
month anniversary of the Maturity Date , to subscribe for and purchase from the
Company up to that number of Warrant Shares at the Exercise Price per Share
equivalent to that one tenth of that number of Common Shares that Lender would
have been entitled to be issued had Lender exercised Lender's Conversion Right
pursuant to Section 2.1 of the Note as .of the Maturity Date.

3.If the Company, at any time while this Warrant is outstanding: (i) pays a
stock dividend or otherwise makes a distribution or distributions on shares of
its Common Stock or any other equity Or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon exercise of this Warrant),
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares or (iv) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which

the numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall -remain unchanged. Any adjustment made pursuant to
this Section 3 shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or reclassification

4.Exercise of the purchase rights represented by this Warrant may be made, in
whole or in
part, from and after the initial exercise date, and then at any time, by
delivery to the Company (or such other office or agency of the Company as it may
designate by notice in writing to Lender at the address of the Lender appearing
on the books of the Company) of a duly executed facsimile or emailed copy of the
Notice of Exercise form annexed hereto and delivery of the aggregate Exercise
Price for the Warrant Shares specified in the applicable Notice of Exercise by
wire transfer.

5.Warrant Shares purchased hereunder will be delivered to Holder within 10
business days of Notice of Exercise.

6.The Warrant Shares may not be sold or transferred unless (i) such shares are
sold pursuant to an effective registration statement under the Act or (ii) the
Company or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) ("Rule 144") or (iv) such shares are
transferred to an "affiliate" (as defined in Rule 144) of the Company who agrees
to sell or otherwise transfer the shares only in accordance with this Section 6
and who is an Accredited Investor as the term Accredited Investor is defined in
Rule 501 of Regulation D, promulgated under the Act. Subject to the removal
provisions set forth below, until such time as the Warrant Shares have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for Warrant Shares that have not been
so included in an effective registration statement or that have not been sold
pursuant to an effective registration statement or an exemption that permits
removal of the legend, shall bear a legend substantially in the following form,
as appropriate:

"NEITHER THE ISSUANCE OR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE LENDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT."

The legend set forth above shall be removed and the Company shall issue to the
Lender a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such securities
may be made without registration under the Act and the shares are so sold or
transferred, (ii) such Lender provides the Company or its transfer agent with
reasonable assurances that the Warrant Shares can be sold pursuant to Rule 144
or (iii) such security is registered for sale by under an effective registration
statement filed wider the Act or (iv) otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold.

7.The Lender shall not be required to physically surrender this Warrant to the
Company. If the Lender has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, this Warrant shall
automatically be cancelled without the need to surrender the Warrant to the
Company for cancellation.

8.This Warrant may not be transferred or assigned other than a transfer or
assignment to an Affiliate of the Lender. As used herein, the term "Affiliate"
means an entity that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Lender.

9.FORM OF WARRANT NOTICE

NOTICE OF EXERCISE

TO: REGEN BIOPHARMA, INC.

The undersigned hereby elects to purchase____________ Warrant Shares of the
Company pursuant

to the terms of the Warrant issued in connection with that Convertible Note in
the amount of

_______ by and between_______ and the Company dated______ and maturing 2020 and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned. The undersigned is an "accredited investor" as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

[SIGNATURE]

Name:

Date:

 

